Citation Nr: 1623889	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-30 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial disability rating for the service-connected posttraumatic stress disorder (PTSD) with depression, in excess of 50 percent from September 18, 2009, and in excess of 70 percent from September 30, 2010.  

2.  Entitlement to an increased rating for the service-connected hepatitis C, in excess of 20 percent from March 17, 2009.  


REPRESENTATION

The Veteran is represented by:  California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; Social worker with the Peninsula Vet Center 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1976 to March 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the RO in Oakland, California, which denied an increased rating in excess of 20 percent for the service-connected hepatitis C, and an April 2010 rating decision which granted service connection for depressive disorder and assigned a 50 percent initial disability rating, effective September 18, 2009 (date of claim for service connection for depression).    

Subsequently, the Veteran filed an additional claim for service connection for PTSD.  In an October 2012 rating decision, the RO granted service connection for PTSD, and assigned one 70 percent rating for both PTSD and depressive disorder, effective September 30, 2010 (the date of claim for service connection for PTSD), creating the "staged" initial rating issue on appeal.  

The Veteran testified from Oakland, California, at an April 2016 Board videoconference hearing before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.

Regarding the April 2016 Board videoconference hearing, when conducting a hearing, a Veterans Law Judge should suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2015).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.

In this case, during the April 2016 Board videoconference hearing, the Veterans Law Judge specifically noted the issues on appeal.  The Veteran's representative also made specific contentions in support of the initial rating appeal, including the manifestation of symptoms of PTSD, and the increased rating appeal, including the manifestation of symptoms of hepatitis C, including fatigue, nausea, and weight loss.  During the Board hearing, the Veteran testified as to the symptoms and occupational and social impairment of the service-connected PTSD, as well as to the symptoms of the service-connected hepatitis C.  Additionally there is competent medical evidence of record, including VA treatment records and VA examination reports from July 2009, February 2010, May 2011, and June 2011, that are adequate to rate the dishabilles; therefore, there is no missing or overlooked evidence as to the issue on appeal.  For these reasons, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103 and Bryant at 496-97.  

As the Veteran disagreed with the initial rating assigned following service connection for PTSD, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As a higher initial rating is available, and the Veteran is presumed to seek the maximum available benefit, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    


FINDINGS OF FACT

1.  For the initial rating period on appeal from September 18, 2009 to September 30, 2010, the service-connected PTSD with depression has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, startled response, flashbacks, irritability, poor concentration, depression, hypervigilance, intrusive thoughts, suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

2.  For the entire initial rating period on appeal from September 18, 2009, the service-connected PTSD with depression was not characterized by total occupational and social impairment.

3.  For the entire increased rating period on appeal from March 17, 2009, the service-connected hepatitis C was not productive of symptoms that more nearly approximated fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal from September 18, 2009 to September 30, 2010, the criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the entire initial rating period on appeal from September 18, 2009, the criteria for a disability rating in excess of 70 percent for PTSD have not been met or more nearly approximated.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  For the entire rating period on appeal from March 17, 2009, the criteria for a disability rating in excess of 20 percent for hepatitis C have not been met or more nearly approximated.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7345 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

As the PTSD rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Regarding the claim for an increased rating for hepatitis C, the duty to notify was satisfied through a May 2009 letter to the Veteran that addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores, 580 F.3d 1270.

Regarding the duty to assist in this case, the Veteran received VA examinations in July 2009, February 2010, May 2011, and June 2011.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to occupational and social impairment.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed; therefore, there remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R 
§ 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)." 

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015). 

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
50 percent disability rating assigned for the initial rating period from September 18, 2009, and the 70 percent initial rating assigned from September 30, 2010. Specifically, at the April 2016 Board hearing, the Veteran testified as to visiting a psychiatrist every three months.  The Veteran's licensed clinical social worker testified as to treating the Veteran for PTSD beginning in September 2010, and advanced that symptoms of PTSD impacted the Veteran's marital relationship, including difficulties with physical and sexual intimacy, that the Veteran had limited friendships, and was "hugely affected socially."  See April 2016 Board hearing transcript.  A November 2010 statement via a VA Form 21-526b (Veteran's Supplemental Claim) reflects the Veteran underlined experiencing various behavior changes, to include the breakup of a primary relationship, increased or decreased use of prescription drugs, and episodes of depression, panic attacks, or anxiety without an identifiable cause.  In a July 2012 statement, the Veteran wrote symptoms of PTSD manifested as nightmares and panic attacks.   

In a July 2009 statement, the Veteran's wife wrote the Veteran had a bad temper and was grouchy and confrontational. 

A September 2009 VA treatment record reflects self-reports of difficulty falling asleep, nightmares, and mood problems.  A November 2009 VA treatment record reflects the Veteran reported experiencing nightmares and suicidal thoughts with no plan or intention.  The VA examiner diagnosed a mood disorder, hepatitis C, and chronic substance abuse related to marriage, work stress, and limited social support, and assigned a GAF score of 54.

A separate November 2009 VA treatment record reflects self-reports of nightmares four times per week, intrusive thoughts, flashbacks, irritability, poor concentration, hyperviligence, and a startled response.  The Veteran also reported that he "flirts" with thoughts of suicide "all the time."  Upon examination, the VA examiner assessed passive suicidal ideation, an anxious and depressed mood, and assigned a GAF score of 55.  

A January 2010 VA treatment record shows the Veteran reported that current stress was due to paying a child support and "financial limitations."   The Veteran also reported an irritable, anxious mood and denied feeling hopeless or helpless.  A GAF score of 56 was assigned.  
A February 2010 VA examination reflects the VA examiner assessed the Veteran was cooperative with the evaluation process and willing to respond to questions.  The February 2010 VA examiner noted orientation to time, place, person, and situation, normal speech, clear thinking, appropriate judgment, an intact memory, 
and no evidence of psychotic or delusional processes.  The February 2010 VA examiner assigned a GAF score of 50.   

A July 2010 VA treatment record reflects the Veteran described his mood as down and depressed because "I cannot make my wife happy."  The Veteran also reported having two jobs over the prior eight years.   

A February 2011 letter from the Peninsula Vet Center reflects the licensed clinical social worker wrote the Veteran experienced intense nightmares, pronounced symptoms of avoidance, anxiety in the workplace, hyperviligence, and intense feeling of mistrust.  

An August 2010 VA treatment record reflects self-reports of feeling down, depressed or hopeless, trouble falling or staying asleep, and trouble concentrating.  The August 2010 VA treatment record also reflects the Veteran denied suicidal or homicidal ideation.  The VA examiner assessed normal speech, a linear and goal directed thought process, and a mildly dysphoric mood.  

A May 2011 VA examination report reflects self-reports of nightmares, poor sleep, headaches, flashbacks, sadness, depression, low energy, startle response, and no motivation.  The Veteran also reported being married, working as a welder, and that he got along with coworkers.  The Veteran denied suicidal or homicidal ideation and obsessive or ritualistic behaviors.  Upon examination, the May 2011 VA examiner noted normal speech, fair to good personal hygiene, clear, logical, and goal directed thought, intact memory, appropriate judgement, with normal insight and judgment.  The May 2011 VA examiner did not discern any evidence of psychotic or delusional processes.  The VA examiner noted no time was lost from work, and assigned a GAF of 39.  

A July 2012 VA treatment record reflect reports of nightmares, poor sleep,  flashbacks, startled response, depression, sadness, difficulties with memory, concentration, anger, and irritability.  A private treatment record received by VA in July 2012 reflects a private examiner diagnosed "chest pain" and "emotional upset with PTSD."  

An April 2016 letter from the Peninsula Vet Center reflects the licensed clinical social worker wrote symptoms of the Veteran's PTSD manifested as recurrent intrusive thoughts, memories, nightmares, avoidance of distressing thoughts, memories, or feelings, isolation-seeking behaviors, hyperviligence, startled response, and irritability, among other symptoms.  The April 2016 letter reflects the licensed clinical social worker opined that the service-connected PTSD significantly impacted occupational impairment.  

At the April 2016 Board hearing, the Veteran testified as to experiencing reoccurring nightmares, and thoughts of "ending it."  The Veteran also testified that he had missed time from work due to non-service-connected migraines, was returning to work on April 11, 2016 to his full-time job (40 hours per week), would be earning 31 dollars per hour, and did not miss any time from work due to symptoms of PTSD because he bared through it.  See April 2016 Board hearing.  

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period on appeal from September 18, 2009 to September 30, 2010, the weight of the competent and probative lay and medical evidence demonstrates the service-connected PTSD more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, startled response, flashbacks, irritability, poor concentration, depression, hypervigilance, intrusive thoughts, suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, to meet the criteria for a higher 70 percent rating under Diagnostic Code 9411.  Specifically, a review of the relevant lay and medical evidence, including the November 2009 VA treatment records, reveals that the Veteran has experienced occupational and social impairment with deficiencies in most areas due to symptoms of suicidal ideation, intrusive thoughts, startled response, hypervigilance, and poor concentration.  See 38 C.F.R. § 4.130.  

Based on the above, the Board also finds that, for the entire initial rating period on appeal from September 18, 2009, the level of occupational and social impairment due to PTSD symptoms have not met or more nearly approximated the criteria for a higher 100 percent disability rating.  See 38 C.F.R. § 4.130.  For the rating period on appeal from September 18, 2009, the record does not indicate total occupational and social impairment, including no symptoms suggestive of total occupational and social impairment, including such as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.  Specifically, a review of the relevant lay and medical evidence, including VA and private treatment records, the February 2010 and May 2011 VA examination reports, the Veteran's lay statements, and the April 2016 Board hearing transcript does not reveal that the Veteran has experienced total occupational and social impairment.  As to suicidal ideation, while the Veteran has advanced thoughts of suicide, the May 2011 VA examination report reflects the Veteran reported no plan or intention, indicating that symptoms of PTSD have not manifested as persistent danger of hurting self.  Furthermore, as the Veteran has advanced being able to work, the evidence of record does not demonstrate total occupational impairment.

The Board also finds that GAF scores are compatible with a 70 percent disability rating for the service-connected PTSD.  As noted above, a GAF score of 41-50 indicates serious symptoms or any serious impairment in social, occupational, or school functioning while a score of 51 to 60 indicates moderate difficulty in social, occupational, or school functioning, but generally functioning well and having meaningful interpersonal relationships.  The various GAF scores throughout the entire period on appeal, to include scores of 50, 54, 55, and 56, demonstrate mild to serious symptoms as evidence by the Veteran's consistent and gainful employment and marriage.  Although a GAF score of 39 (indicative of major impairment in several areas) was noted in May 2011, it alone is not dispositive of the issue on appeal and must be considered in conjunction with the record as a whole, which includes GAF scores 50, 54, 55, and 56.  The same May 2011 VA examination report that assigned a GAF of 39 included findings of fair to good personal hygiene, clear, logical, and goal directed thought, intact memory, appropriate judgement, normal insight/judgment, no suicidal or homicidal ideations, and no evidence of psychotic or delusional processes.  

For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 70 for service-connected PTSD for any period on appeal.  Because the preponderance of the evidence is against a higher initial rating, the benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Hepatitis C

Hepatitis C is rated under 38 C.F.R. § 4.114, Diagnostic Code 7354.  Under Diagnostic Code 7354, pertinent in this case, a 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent rating is assigned for serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

Diagnostic Code 7354 provides the following Note (2): For purposes of evaluating conditions under DC 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  

The Veteran contends that the service-connected hepatitis C has been manifested by more severe symptoms than that contemplated by the 20 percent disability rating assigned from March 17, 2009.  In a July 2009 statement, the Veteran asserted experiencing fatigue, nausea, and malaise, as well as swelling in the ankles.  In a March 2009 statement, the Veteran wrote that he began working 32 hours per week, instead of 40 hours per week, because of symptoms of fatigue, and that working two jobs caused exhaustion and tension with his wife.  In a March 2010 statement, the Veteran wrote that daily fatigue, malaise, nausea, and vomiting had worsened and that he was losing weight.  At the April 2016 Board hearing, the Veteran testified as to experiencing daily fatigue, malaise, nausea, vomiting, weight loss, and that he had started taking medication two weeks prior.  See April 2016 Board hearing transcript.    

A July 2009 VA examination report reflects the Veteran reported intermittent right upper quadrant abdominal pain, ongoing fatigue, and nausea with no vomiting.  The Veteran also denied fever, chills, hematemesis (the vomiting of blood), melena (dark sticky feces containing partly digested blood), increased abdominal girth, and reported he was not receiving any treatment for hepatitis C.  Upon examination, the VA examiner assessed hepatitis C genotype I with no evidence of cirrhosis or ongoing treatment.  
A July 2009 VA treatment record reflects the Veteran sought treatment for chronic fatigue, and denied any depression.  The VA examiner assessed that the hepatitis C contributed to "some of the fatigue" and that liver enzymes did not appear to be any worse.
An August 2009 VA treatment record reflects the Veteran reported low energy, morning nausea, and denied recent weight gain or loss, hematemesis (the vomiting of blood), hematochezia (the passage of fresh blood through the anus), melena (dark sticky blood containing partly digested blood), abdominal or leg swelling, mental confusion, sleep cycle reversal, or depression.
A September 2009 VA treatment record reflects the VA examiner recommend weight loss.  A November 2009 VA treatment record reflects the Veteran reported gaining 15 pounds since February, and the VA examiner noted obesity.  

A June 2011 VA examination report reflects the Veteran reported feeling sick, fatigued, and irritable with flu-like symptoms.  The Veteran also denied any incapacitating episodes over the previous 12 months.  The VA examiner assessed a weight gain of 10 percent "compared to baseline," a lack of stamina, weakness, or fatigue, and that malaise interfered with all activities.   
After a review of all the lay and medical evidence, the Board finds that, for the entire initial rating period from March 17, 2009, the service-connected hepatitis C was not productive of symptoms that more nearly approximated fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period such as to warrant a 40 percent disability rating under Diagnostic Code 7354.  

As noted above, the Veteran has had episodes of fatigue and malaise throughout the entire initial rating period on appeal; however, the weight of the lay and medical evidence of record does not demonstrate the service-connected hepatitis C has manifested as anorexia, with minor weight loss and hepatomegaly or any incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12-month period during the initial rating period from March 17, 2009.  At the June 2009 VA examination, the Veteran denied hematemesis (the vomiting of blood), increased abdominal girth, and receiving any treatment for symptoms of hepatitis C.  At the June 2011 VA examination, Veteran denied any incapacitating episodes over the previous 12 months, and the VA examiner assessed weight gain of 10 percent.  

While the Veteran testified to weight loss at the April 2016 Board hearing, the weight of the evidence of record reflects no abnormal weight loss throughout the entire rating period on appeal, which the Board finds to be highly probative.  The August 2009 VA treatment record reflects the Veteran denied recent weight gain or loss, and the June 2011 VA examination report reflects that the Veteran had gained weight.  The record reflects that the Veteran's weight was otherwise mostly stable, except for times when the Veteran was encouraged by medical practitioners to lose weight due to obesity.  See September 2009 and November 2009 VA treatment records.  The record also shows that, for the entire rating period on appeal from March 17, 2009, there were no incapacitating episodes of acute signs and symptoms severe enough to require bed rest and treatment by a physician as a result of the service-connected hepatitis C disability.

For these reasons, an increased disability rating in excess of 20 percent for hepatitis C is not warranted for the entire rating period on appeal from March 17, 2009.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for a psychiatric disability or hepatitis C under 38 C.F.R. § 3.321(b)(1)(2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment symptoms which fall within the diagnostic criteria for a 70 percent rating for the relevant time period on appeal.  The Veteran's service-connected PTSD was productive of no more than occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, startled response, flashbacks, irritability, poor concentration, depression, hypervigilance, intrusive thoughts, and suicidal ideation, and GAF scores ranging from 39 to 56.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment or overall severity of symptoms.  

As to the service-connected hepatitis C, the Board finds that the symptomatology and impairment caused by the Veteran's hepatitis C disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity of the Veteran's symptoms and impairment with the schedular rating criteria for hepatitis C shows that the rating criteria reasonably describe the disability and contemplate the Veteran's complaints and medical findings of fatigue, nausea, and flu-like symptoms as a result of the service-connected hepatitis C disability for the entire rating period from March 17, 2009.  38 C.F.R. § 4.114, Diagnostic Code 7354.  The schedular rating criteria contemplate more severe symptomatology and impairment, which the Veteran was not shown to have during the initial rating period from March 17, 2009.  Therefore, the Board finds that the record does not reflect that the Veteran's hepatitis C disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.

The Board notes that, according to Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, various VA treatment records, including the May 2011 VA examination report, as well as numerous lay statements, reflect employment ranging from 30 to 40 hours per week; therefore, a TDIU issue has not been raised.  


ORDER

An initial disability rating of 70 percent for PTSD for the initial rating period from September 18, 2009 to September 30, 2010 is granted; a rating in excess of 
70 percent for any period is denied.    

An increased disability rating in excess of 20 percent for hepatitis C is denied.  



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


